Title: To George Washington from William Heath, 29 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Highlands Aug: 29th 1782.
                  
                  A few minutes since Lieut. Bull of Colonel Canfields Corps came to my Quarters having in Custody a Mr Peter Corne, and three others, who came to Stamford in a Flag granted by General Birch, which is enclosed—I have detained Mr Corne and the others here untill your pleasure is signified.  He is the Gentleman who formerly owned the House at Peekskill in which Judge Lawrence now lives—Inclosed is Copy of my Letter to General Birch by Darking who lately came out with a Flag to Pines Bridge.  Whether General Birch had received my Letter the 24th I cannot say—Darking was sent down the morning of the 23d.  I have the Honor to be with the highest respect your Excellencys most obedient Servt
                  
                     W. Heath
                     
                  
                Enclosure
                                    
                     
                        (Copy)
                        Sir
                        Highlands of New York Augst 22nd 1782
                     
                     Yesterday Mr William Darking late a Sutler to the 2nd Battalion of British Light Infantry, came to our Lines at Croton River with a Flag and your permission to pass the out Posts, on his way to Lancaster,he has been Stoped and ordered to return immediately within your out Posts, for no other reason than that His Excellency General Washington has most pointedly directed that no Flags shall be Sent from, or received at any other place than the Post of Dobbs ferry, which is considered as the established channel of Communication, This is the second instance of deviation, and the Commander in Chief has directed me to Signify to you, that if any other Flags in future are Sent out except to the established place (Dobbs ferry) they will positively be detained as prisoners. I have the honor to be with due respect Sir your most Obed. Servt, 
                     
                        W. Heath
                        M. General
                     
                  
                  
               